
	

113 HR 1847 IH: Electronic Communications Privacy Act Amendments Act of 2013
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1847
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Salmon (for
			 himself and Mr. Franks of Arizona)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the provisions relating to the privacy of
		  electronic communications.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Communications Privacy Act
			 Amendments Act of 2013.
		2.Confidentiality
			 of electronic communicationsSection 2702(a)(3) of title 18, United
			 States Code, is amended to read as follows:
			
				(3)a provider of
				remote computing service or electronic communication service to the public
				shall not knowingly divulge to any governmental entity the contents of any
				communication described in section 2703(a), or any record or other information
				pertaining to a subscriber or customer of such
				service.
				.
		3.Elimination of
			 180-day rule; search warrant requirement; required disclosure of customer
			 records
			(a)In
			 generalSection 2703 of title 18, United States Code, is
			 amended—
				(1)by striking
			 subsections (a), (b), and (c) and inserting the following:
					
						(a)Contents of wire
				or electronic communicationsA governmental entity may require
				the disclosure by a provider of electronic communication service or remote
				computing service of the contents of a wire or electronic communication that is
				in electronic storage with or otherwise stored, held, or maintained by the
				provider only if the governmental entity obtains a warrant issued using the
				procedures described in the Federal Rules of Criminal Procedure (or, in the
				case of a State court, issued using State warrant procedures) that is issued by
				a court of competent jurisdiction directing the disclosure.
						(b)NoticeExcept
				as provided in section 2705, not later than 10 business days in the case of a
				law enforcement agency, or not later than 3 business days in the case of any
				other governmental entity, after a governmental entity receives the contents of
				a wire or electronic communication of a subscriber or customer from a provider
				of electronic communication service or remote computing service under
				subsection (a), the governmental entity shall serve upon, or deliver to by
				registered or first-class mail, electronic mail, or other means reasonably
				calculated to be effective, as specified by the court issuing the warrant, the
				subscriber or customer—
							(1)a copy of the
				warrant; and
							(2)a notice that
				includes the information referred to in clauses (i) and (ii) of section
				2705(a)(4)(B).
							(c)Records
				concerning electronic communication service or remote computing
				service
							(1)In
				generalSubject to paragraph (2), a governmental entity may
				require a provider of electronic communication service or remote computing
				service to disclose a record or other information pertaining to a subscriber or
				customer of the provider or service (not including the contents of
				communications), only if the governmental entity—
								(A)obtains a warrant
				issued using the procedures described in the Federal Rules of Criminal
				Procedure (or, in the case of a State court, issued using State warrant
				procedures) that is issued by a court of competent jurisdiction directing the
				disclosure;
								(B)obtains a court
				order directing the disclosure under subsection (d);
								(C)has the consent of
				the subscriber or customer to the disclosure; or
								(D)submits a formal
				written request relevant to a law enforcement investigation concerning
				telemarketing fraud for the name, address, and place of business of a
				subscriber or customer of the provider or service that is engaged in
				telemarketing (as defined in section 2325).
								(2)Information to
				be disclosedA provider of electronic communication service or
				remote computing service shall, in response to an administrative subpoena
				authorized by Federal or State statute, a grand jury, trial, or civil discovery
				subpoena, or any means authorized under paragraph (1), disclose to a
				governmental entity the—
								(A)name;
								(B)address;
								(C)local and long
				distance telephone connection records, or records of session times and
				durations;
								(D)length of service
				(including start date) and types of service used;
								(E)telephone or
				instrument number or other subscriber number or identity, including any
				temporarily assigned network address; and
								(F)means and source
				of payment for such service (including any credit card or bank account number),
				of a subscriber or customer of such service.
								(3)Notice not
				requiredA governmental entity that receives records or
				information under this subsection is not required to provide notice to a
				subscriber or customer.
							;
				and
				(2)by adding at the
			 end the following:
					
						(h)Rule of
				constructionNothing in this section or in section 2702 shall be
				construed to limit the authority of a governmental entity to use an
				administrative subpoena authorized under a Federal or State statute or to use a
				Federal or State grand jury, trial, or civil discovery subpoena to—
							(1)require an
				originator, addressee, or intended recipient of an electronic communication to
				disclose the contents of the electronic communication to the governmental
				entity; or
							(2)require an entity
				that provides electronic communication services to the officers, directors,
				employees, or agents of the entity (for the purpose of carrying out their
				duties) to disclose the contents of an electronic communication to or from an
				officer, director, employee, or agent of the entity to a governmental entity,
				if the electronic communication is held, stored, or maintained on an electronic
				communications system owned or operated by the
				entity.
							.
				(b)Technical and
			 conforming amendmentsSection 2703(d) of title 18, United States
			 Code, is amended—
				(1)by striking
			 A court order for disclosure under subsection (b) or (c) and
			 inserting A court order for disclosure under subsection (c);
			 and
				(2)by striking
			 the contents of a wire or electronic communication, or.
				4.Delayed
			 noticeSection 2705 of title
			 18, United States Code, is amended to read as follows:
			
				2705.Delayed
				notice
					(a)Delay of
				notification
						(1)In
				generalA governmental entity that is seeking a warrant under
				section 2703(a) may include in the application for the warrant a request for an
				order delaying the notification required under section 2703(b) for a period of
				not more than 180 days in the case of a law enforcement agency, or not more
				than 90 days in the case of any other governmental entity.
						(2)DeterminationA
				court shall grant a request for delayed notification made under paragraph (1)
				if the court determines that there is reason to believe that notification of
				the existence of the warrant may result in—
							(A)endangering the
				life or physical safety of an individual;
							(B)flight from
				prosecution;
							(C)destruction of or
				tampering with evidence;
							(D)intimidation of
				potential witnesses; or
							(E)otherwise
				seriously jeopardizing an investigation or unduly delaying a trial.
							(3)ExtensionUpon
				request by a governmental entity, a court may grant one or more extensions of
				the delay of notification granted under paragraph (2) of not more than 180 days
				in the case of a law enforcement agency, or not more than 90 days in the case
				of any other governmental entity.
						(4)Expiration of
				the delay of notificationUpon expiration of the period of delay
				of notification under paragraph (2) or (3), the governmental entity shall serve
				upon, or deliver to by registered or first-class mail, electronic mail, or
				other means reasonably calculated to be effective as specified by the court
				approving the search warrant, the customer or subscriber—
							(A)a copy of the
				warrant; and
							(B)notice that
				informs the customer or subscriber—
								(i)of
				the nature of the law enforcement inquiry with reasonable specificity;
								(ii)that information
				maintained for the customer or subscriber by the provider of electronic
				communication service or remote computing service named in the process or
				request was supplied to, or requested by, the governmental entity;
								(iii)of the date on
				which the warrant was served on the provider and the date on which the
				information was provided by the provider to the governmental entity;
								(iv)that notification
				of the customer or subscriber was delayed;
								(v)the identity of
				the court authorizing the delay; and
								(vi)of the provision
				of this chapter under which the delay was authorized.
								(b)Preclusion of
				notice to subject of governmental access
						(1)In
				generalA governmental entity that is obtaining the contents of a
				communication or information or records under section 2703 may apply to a court
				for an order directing a provider of electronic communication service or remote
				computing service to which a warrant, order, subpoena, or other directive under
				section 2703 is directed not to notify any other person of the existence of the
				warrant, order, subpoena, or other directive for a period of not more than 180
				days in the case of a law enforcement agency, or not more than 90 days in the
				case of any other governmental entity.
						(2)DeterminationA
				court shall grant a request for an order made under paragraph (1) if the court
				determines that there is reason to believe that notification of the existence
				of the warrant, order, subpoena, or other directive may result in—
							(A)endangering the
				life or physical safety of an individual;
							(B)flight from
				prosecution;
							(C)destruction of or
				tampering with evidence;
							(D)intimidation of
				potential witnesses; or
							(E)otherwise
				seriously jeopardizing an investigation or unduly delaying a trial.
							(3)ExtensionUpon
				request by a governmental entity, a court may grant one or more extensions of
				an order granted under paragraph (2) of not more than 180 days in the case of a
				law enforcement agency, or not more than 90 days in the case of any other
				governmental entity.
						(4)Prior notice to
				law enforcementUpon expiration of the period of delay of notice
				under this section, and not later than 3 business days before providing notice
				to a customer or subscriber, a provider of electronic communication service or
				remote computing service shall notify the governmental entity that obtained the
				contents of a communication or information or records under section 2703 of the
				intent of the provider of electronic communication service or remote computing
				service to notify the customer or subscriber of the existence of the warrant,
				order, or subpoena seeking that information.
						(c)DefinitionIn
				this section and section 2703, the term law enforcement agency
				means an agency of the United States, a State, or a political subdivision of a
				State, authorized by law or by a government agency to engage in or supervise
				the prevention, detection, investigation, or prosecution of any violation of
				criminal law, or any other Federal or State agency conducting a criminal
				investigation.
					.
		5.Evaluation by the
			 Government Accountability OfficeNot later than September 30, 2015, the
			 Comptroller General of the United States shall submit to Congress a report
			 regarding the disclosure of customer communications and records under section
			 2703 of title 18, United States Code, which shall include—
			(1)an analysis and evaluation of such
			 disclosure under section 2703 of title 18, United States Code, as in effect
			 before the date of enactment of this Act, including—
				(A)a comprehensive
			 analysis and evaluation regarding the number of individual instances, in each
			 of the 5 years before the year in which this Act is enacted, in which Federal,
			 State, or local law enforcement officers used section 2703 of title 18, United
			 States Code, to obtain information relevant to an ongoing criminal
			 investigation;
				(B)an analysis of the
			 average length of time taken by a provider of an electronic communication
			 service or a remote computing service to comply with requests by law
			 enforcement officers for information under section 2703 of title 18, United
			 States Code;
				(C)the number of
			 individual instances, in each of the 5 years before the year in which this Act
			 is enacted, in which information was requested by law enforcement officers from
			 a provider of an electronic communication service or a remote computing service
			 under a warrant as authorized under section 2703(a) of title 18, United States
			 Code;
				(D)the number of
			 individual instances and type of request, in each of the 5 years before the
			 year in which this Act is enacted, in which information was requested by law
			 enforcement officers from a provider of an electronic communication service or
			 a remote computing service under the other information request provisions in
			 section 2703 of title 18, United States Code; and
				(E)the number of
			 individual instances, in each of the 5 years before the year in which this Act
			 is enacted, in which law enforcement officers requested delayed notification to
			 the subscriber or customer under section 2705 of title 18, United States Code;
			 and
				(2)an analysis and evaluation of such
			 disclosure under section 2703 of title 18, United States Code, as amended by
			 this Act, including—
				(A)an evaluation of
			 the effects of the amendments to the warrant requirements on judges, court
			 dockets, or any other court operations;
				(B)a survey of
			 Federal, State, and local judges and law enforcement officers to determine the
			 average length of time required for providers of an electronic communication
			 service or a remote computing service to provide the contents of communications
			 requested under a search warrant, which shall include identifying the number of
			 instances in which a judge was required to order a provider of an electronic
			 communication service or a remote computing service to appear to show cause for
			 failing to comply with a warrant or to issue an order of contempt against a
			 provider of an electronic communication service or a remote computing service
			 for such a failure; and
				(C)determining
			 whether the amendments to the warrant requirements resulted in an increase in
			 the use of the emergency exception under section 2702(b)(8) of title 18, United
			 States Code.
				6.Rule of
			 constructionNothing in this
			 Act or an amendment made by this Act shall be construed to preclude the
			 acquisition by the United States Government of—
			(1)the contents of a wire or electronic
			 communication pursuant to other lawful authorities, including the authorities
			 under chapter 119 of title 18 (commonly known as the Wiretap
			 Act), the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801
			 et seq.), or any other provision of Federal law not specifically amended by
			 this Act; or
			(2)records or other information relating to a
			 subscriber or customer of any electronic communications service or remote
			 computing service (not including the content of such communications) pursuant
			 to the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.),
			 chapter 119 of title 18 (commonly known as the Wiretap Act), or
			 any other provision of Federal law not specifically amended by this Act.
			
